                                            Case 5:19-cv-08166-BLF Document 7 Filed 06/10/20 Page 1 of 6




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         DAVID BENNETT,
                                  11                                                      Case No. 19-08166 BLF (PR)
                                                       Plaintiff,
                                  12                                                      ORDER OF DISMISSAL WITH
Northern District of California




                                                v.                                        LEAVE TO AMEND; GRANTING
 United States District Court




                                  13                                                      MOTION FOR LEAVE TO
                                                                                          PROCEED IN FORMA PAUPERIS;
                                  14     PROP. 47 PUBLIC DEFENDER, et al.,                GRANTING PERMISSION FOR
                                                                                          ELECTRONIC FILING
                                  15                  Defendants.
                                  16                                                      (Docket No. 6)
                                  17

                                  18          Plaintiff, a state parolee, filed the instant pro se civil rights action pursuant to 42
                                  19   U.S.C. § 1983 against the Public Defenders Lara Wallem and Maried O’Keefe of the
                                  20   “Public Defenders for Prop 47 Department,” and the Sixth District Appellate Program
                                  21   (“SDAP”). Dkt No. 1 at 1. Plaintiff has filed a motion for leave to proceed in forma
                                  22   pauperis, and a motion for permission for electronic filing. Dkt. Nos. 2, 6.
                                  23

                                  24                                           DISCUSSION
                                  25   A.     Standard of Review
                                  26          A federal court must conduct a preliminary screening in any case in which a
                                  27   prisoner seeks redress from a governmental entity or officer or employee of a
                                  28   governmental entity. See 28 U.S.C. § 1915A(a). In its review, the court must identify any
                                            Case 5:19-cv-08166-BLF Document 7 Filed 06/10/20 Page 2 of 6




                                   1   cognizable claims and dismiss any claims that are frivolous, malicious, fail to state a claim
                                   2   upon which relief may be granted or seek monetary relief from a defendant who is immune
                                   3   from such relief. See id. § 1915A(b)(1),(2). Pro se pleadings must, however, be liberally
                                   4   construed. See Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988).
                                   5          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential
                                   6   elements: (1) that a right secured by the Constitution or laws of the United States was
                                   7   violated, and (2) that the alleged violation was committed by a person acting under the
                                   8   color of state law. See West v. Atkins, 487 U.S. 42, 48 (1988).
                                   9   B.     Plaintiff’s Claims
                                  10          Plaintiff seeks money damages “for injuries resulting before and after the final
                                  11   outcome of Plaintiff’s criminal proceedings resulting to reversal of (1) a criminal
                                  12   conviction of a felony and (2) reversal of deprivation of equal access to Prop 47 relief
Northern District of California
 United States District Court




                                  13   following the new law under PC § 1170.18(a) proceedings.” Dkt. No. 1-1 at 1. Plaintiff
                                  14   claims he was “falsely in prison after already serving the period (sentence) of time for
                                  15   which is valid exceeding his credit for time served and parole period,” and that “had the
                                  16   error… not occurre[d] he would have been off of parole in 2015 (while pending post
                                  17   conviction appeal in prison) rather than in 2019 where he is no longer in prison but
                                  18   illegally on parole.” Id. at 2-3. Plaintiff claims that Defendants Wallmen and O’Keefe,
                                  19   both told him that he did not qualify for Proposition 47, and that later Defendant Wallmen
                                  20   admitted that she made an error because she thought he was not in custody. Id. at 3-4, 6.
                                  21   When Plaintiff pursued the matter with the SDAP,1 they also “denied effective assistance
                                  22   of counsel” by failing to pursue the issue on appeal. Id. at 4. Plaintiff asserts that
                                  23   defendants’ actions amount to malpractice, and that it took two appeals before their error
                                  24   was fixed. Id. at 3, 5. Plaintiff also claims that there is evidence of “actual innocence of
                                  25
                                       1
                                  26    According to their website, the Sixth District Appellate Program is a nonprofit
                                       organization that is contracted by the Sixth District as “an administrator for the purpose of
                                  27   assigning and evaluating appointed counsel in indigent appeals.” See
                                       http://www.sdap.org/aboutsdap.html.
                                  28                                                  2
                                           Case 5:19-cv-08166-BLF Document 7 Filed 06/10/20 Page 3 of 6




                                   1   the felony sentence or conviction” and seeks money damages for injury caused by the
                                   2   ineffective assistance of counsel. Id. at 5.
                                   3          Plaintiff refers to a federal habeas case in this district for “information to this
                                   4   claim,” i.e., Case 16-cv-1198(JD). Id. at 3. In that habeas matter, Plaintiff asserted that he
                                   5   should receive a reduction in his sentence due to Proposition 47.2 See Bennett v. Asuncion,
                                   6   Case No. 16-cv-01918 JD (PR), Dkt. No. 7 at 2. The district court dismissed the claim for
                                   7   failure to state a cognizable claim for relief because it concerned a matter of state
                                   8   sentencing law and did not present a cognizable federal habeas claim. Id. at 3. The federal
                                   9   habeas petition was denied on the merits of the remaining claims. Id., Dkt. No. 43.
                                  10          This action against public defenders and attorneys representing him on appeal must
                                  11   fail because he cannot sue his lawyer for allegedly ineffective assistance or malpractice in
                                  12   a § 1983 action. An attorney performing a lawyer’s traditional functions as counsel to a
Northern District of California
 United States District Court




                                  13   defendant in criminal proceedings does not act under color of state law, as a person be
                                  14   under § 1983. See Polk County v. Dodson, 454 U.S. 312, 325 (1981) (public defender does
                                  15   not act under color of state law when performing a lawyer’s traditional functions as
                                  16   counsel to a defendant in a criminal proceeding); Franklin v. Oregon, 662 F.2d 1337, 1345
                                  17   (9th Cir. 1981). The allegations of the complaint concern deficiencies in Plaintiff’s
                                  18   appellate attorneys’ representation during his criminal appeals. They thus fall squarely
                                  19   within the scope of work that Polk County has determined is not actionable under § 1983.
                                  20   Accordingly, those claims are DISMISSED for failure to state a claim upon which relief
                                  21   may be granted.
                                  22          With respect to Plaintiff’s claim for damages based on “actual innocence,” it is not
                                  23   clear whether such a claim is ripe. In order to recover damages for an allegedly
                                  24   unconstitutional conviction or imprisonment, or for other harm caused by actions whose
                                  25

                                  26
                                       2
                                         “Proposition 47 makes certain drug-and-theft related offenses misdemeanors, unless the
                                       offenses were committed by certain ineligible defendants. These offenses had previously
                                  27   been designated as either felonies or wobblers (crimes that can be punished as either
                                       felonies or misdemeanors).” People v. Rivera, 233 Cal.App.4th 1085, 1091 (2015).
                                  28                                                   3
                                            Case 5:19-cv-08166-BLF Document 7 Filed 06/10/20 Page 4 of 6




                                   1   unlawfulness would render a conviction or sentence invalid, a 42 U.S.C. § 1983 plaintiff
                                   2   must prove that the conviction or sentence has been reversed on direct appeal, expunged
                                   3   by executive order, declared invalid by a state tribunal authorized to make such
                                   4   determination, or called into question by a federal court’s issuance of a writ of habeas
                                   5   corpus. Heck v. Humphrey, 512 U.S. 477, 486-487 (1994). A claim for damages bearing
                                   6   that relationship to a conviction or sentence that has not been so invalidated is not
                                   7   cognizable under § 1983. Id. at 487. The fact that Plaintiff was resentenced under
                                   8   Proposition 47 does not render the original conviction invalid per se. In other words, the
                                   9   fact that the punishment for the underlying conviction was changed because the State
                                  10   reclassified his offense from a felony to a misdemeanor does not mean that Plaintiff was
                                  11   found “actually innocent” of the original offense. Furthermore, the Court notes that
                                  12   Petitioner’s federal habeas action, which was denied on the merits, did not include a claim
Northern District of California
 United States District Court




                                  13   of actual innocence. Bennett v. Asuncion, Case No. 16-cv-01918 JD (PR), Dkt. No. 7.
                                  14   Plaintiff must provide proof that the conviction has been invalided by providing supporting
                                  15   documentation, e.g., a copy of the order reversing the conviction on appeal, an executive
                                  16   order, or a federal writ of habeas corpus. The action will be dismissed with leave to amend
                                  17   for Plaintiff to provide such proof, showing that this action is not Heck-barred. Plaintiff
                                  18   must also name the proper Defendant for such a claim, i.e., the county of conviction, since
                                  19   the named defendants are not liable for such a claim.
                                  20   C.     Motion for Leave to Proceed In Forma Pauperis
                                  21          Plaintiff filed a motion for leave to proceed in forma pauperis (“IFP”) at the outset
                                  22   of this action while he was still in custody. Dkt. No. 2. Since that time, Plaintiff filed
                                  23   notice that he is no longer in custody and has been released to the public. Dkt. No. 4.
                                  24   Accordingly, the Court designates the motion as a non-prisoner application, which requires
                                  25   the same information as a prisoner application but without the supporting documentation
                                  26   from prison officials. The application is GRANTED based on the showing of indigency.
                                  27   Dkt. No. 2. No initial filing fee is due at this time.
                                  28                                                   4
                                            Case 5:19-cv-08166-BLF Document 7 Filed 06/10/20 Page 5 of 6




                                   1   D.     Electronic Filing
                                   2          Plaintiff has filed a motion for permission for electronic case filing. Dkt. No. 6.
                                   3   Plaintiff states that he has reviewed the requirements for e-filing and agrees to abide by
                                   4   them, and that he has regular access to the technical requirements necessary to e-file
                                   5   successfully. Id. Accordingly, the Court finds good cause and GRANTS the motion. This
                                   6   case is now designated as an e-filing case. If he has not already done so, Plaintiff should
                                   7   consult the Court’s public website, www.cand.uscourts.gov, click on the “ELECTRONIC
                                   8   CASE FILING” link, and register himself. Plaintiff is advised that after this order is filed,
                                   9   all documents (orders and motions from opposing parties) will be served on Plaintiff only
                                  10   electronically and no paper copy will be sent to him. Therefore, Plaintiff should regularly
                                  11   check his mail for notices regarding any filings in this action. Furthermore, all Plaintiff’s
                                  12   documents must be e-filed. As an e-filing litigant, Plaintiff may view and download any
Northern District of California
 United States District Court




                                  13   order or motion filed by an opponent in the case once without charge. Plaintiff is
                                  14   responsible for making sure that his electronically filed documents actually get filed.
                                  15

                                  16                                         CONCLUSION
                                  17          For the reasons state above, the Court orders as follows:
                                  18          1.      The complaint is DISMISSED with leave to amend. Within twenty-eight
                                  19   (28) days from the date this order is filed, Plaintiff shall file an amended complaint using
                                  20   the court’s form complaint. The amended complaint must include the caption and civil
                                  21   case number used in this order, i.e., Case No. C 19-08166 BLF (PR), and the words
                                  22   “AMENDED COMPLAINT” on the first page. Plaintiff must answer all the questions on
                                  23   the form in order for the action to proceed. Plaintiff is reminded that the amended
                                  24   complaint supersedes the original, and Plaintiff may not make references to the original
                                  25   complaint. Claims not included in the amended complaint are no longer claims and
                                  26   defendants not named in an amended complaint are no longer defendants. See Ferdik v.
                                  27   Bonzelet, 963 F.2d 1258, 1262 (9th Cir.1992).
                                  28                                                 5
                                             Case 5:19-cv-08166-BLF Document 7 Filed 06/10/20 Page 6 of 6




                                   1             Defendants Lara Wallmen, Maried O’Keefe, and the Sixth District Appellate
                                   2   Program are DISMISSED from this action as Plaintiff fails to state a cognizable claim
                                   3   against them. The Clerk shall terminate them from this action, along with “Prop. 47 Public
                                   4   Defendants Department,” which was simply the department under which Plaintiff was
                                   5   attempting to identify Defendant Wallmen and O’Keefe. Dkt. No. 1 at 2.
                                   6             Failure to respond in accordance with this order by filing an amended
                                   7   complaint in accordance with the above in the time provided will result in the
                                   8   dismissal of this action without prejudice and without further notice to Plaintiff.
                                   9             2.        Plaintiff’s motion for leave to proceed in forma pauperis is GRANTED.
                                  10   Dkt. No. 2.
                                  11             3.        Plaintiff’s motion for permission for electronic case filing is GRANTED.
                                  12   Dkt. No. 6. The Clerk shall include two copies of the court’s form complaint with a copy
Northern District of California
 United States District Court




                                  13   of this order to Plaintiff. This will be the last time that items are mailed in hardcopy to
                                  14   Plaintiff who will hereafter be treated as an e-filing litigant. Plaintiff must therefore e-file
                                  15   the amended complaint in the time provided above. See supra at 5.
                                  16             IT IS SO ORDERED.
                                  17   Dated: __June 10, 2020____________                            ________________________
                                                                                                     BETH LABSON FREEMAN
                                  18
                                                                                                     United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26   Order of Dismissal with Leave to Amend; Pending Motions
                                       PRO-SE\BLF\CR.19\08166Bennett_dwlta
                                  27

                                  28                                                             6
